FILED
                               NOT FOR PUBLICATION                          JUN 30 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT


CHARLES IKEKWERE,                       )      No. 10-16316
                                        )
      Plaintiff – Appellant,            )      D.C. No. 5:08-cv-00234-JF
                                        )
      v.                                )      MEMORANDUM *
                                        )
FOOTHILL-DEANZA                         )
COMMUNITY COLLEGE                       )
DISTRICT,                               )
                                        )
      Defendant – Appellee.             )
                                        )
                                        )

                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                               Submitted June 14, 2011 **
                               San Francisco, California

Before:      O’SCANNLAIN, FERNANDEZ, and BYBEE, Circuit Judges.

      Charles Ikekwere appeals the district court’s grant of summary judgment to



      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
Foothill-DeAnza Community College District on Ikekwere’s claims for

discrimination on account of race and national origin 1 and on account of disability.2

We affirm.

      We have reviewed the record de novo, as we must,3 and agree with the

district court that on the evidence presented,4 no reasonable trier of fact could

determine5 that Foothill-DeAnza had discriminated against Ikekwere. That is,

Ikekwere did not present sufficient admissible evidence to support a claim that

Foothill-DeAnza removed him from its Respiratory Therapy Program on account

of his race or national origin,6 or a claim that it discriminated against him on


      1
          42 U.S.C. § 2000d.
      2
          29 U.S.C. § 794(a).
      3
          Fleming v. Yuma Reg’l Med. Ctr., 587 F.3d 938, 940 n.2 (9th Cir. 2009).
      4
       Foothill-DeAnza’s assertion that the district court erred in admitting
evidence is moot. See Mattel, Inc. v. Walking Mountain Prods., 353 F.3d 792,
812–13 (9th Cir. 2003).
      5
        See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S. Ct. 2505,
2512, 91 L. Ed. 2d 202 (1986); Nursing Home Pension Fund, Local 144 v. Oracle
Corp. (In re Oracle Corp. Sec. Litig.), 627 F.3d 376, 387 (9th Cir. 2010); see also
Matsushita Electric Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106
S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986).
      6
        Simply put, Ikekwere’s evidence will not support a determination of
intentional discrimination. See Alexander v. Sandoval, 532 U.S. 275, 280, 121 S.
Ct. 1511, 1516, 149 L. Ed. 2d 517 (2001); Monteiro v. Tempe Union High Sch.
                                                                      (continued...)

                                           2
account of his disability.7 That is especially so when we consider the special

deference that we owe to those making academic decisions. See Zukle v. Regents

of Univ. of Cal., 166 F.3d 1041, 1047 (9th Cir. 1999).

      AFFIRMED.




      6
        (...continued)
Dist., 158 F.3d 1022, 1026 (9th Cir. 1998); see also Darensburg v. Metro. Transp.
Comm’n, 636 F.3d 511, 522 (9th Cir. 2011); Chuang v. Univ. of Cal. Davis, Bd. of
Trs., 225 F.3d 1115, 1123–24 (9th Cir. 2000); Wallis v. J.R. Simplot Co., 26 F.3d
885, 890–91 (9th Cir. 1994). His conclusory and speculative assertions of bias and
conspiracy do not suffice. See Shakur v. Schriro, 514 F.3d 878, 890 (9th Cir.
2008); Thornton v. City of St. Helens, 425 F.3d 1158, 1167 & n.4 (9th Cir. 2005);
Delange v. Dutra Constr. Co., Inc., 183 F.3d 916, 921 (9th Cir. 1999) (per curiam).
      7
        Ikekwere made no showing that he was removed from the program on
account of his disability. See Wong v. Regents of Univ. of Cal., 410 F.3d 1052,
1058 (9th Cir. 2005); see also Walton v. U.S. Marshals Serv., 492 F.3d 998, 1003
n.1 (9th Cir. 2007). Nor did he present evidence that he was deprived of any other
educational benefit on that account. See Zivkovic v. S. Cal. Edison Co., 302 F.3d
1080, 1088–89 (9th Cir. 2002) (discussing standards for reasonable
accommodation).

                                          3